                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:20-CV-00060-MOC-DSC


 WILLIAM J. GORDON, JR. et. al.,                     )
                                                     )
                  Plaintiffs,                        )
                                                     )              ORDER
 v.                                                  )
                                                     )
 BOJANGLES' INTERNATIONAL LLC,                       )
                                                     )
                  Defendant.                         )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Benjamin B. Reed]” (document #22) filed April 24, 2020. For the reasons set forth

therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Max O. Cogburn, Jr.


       SO ORDERED.
                                      Signed: April 24, 2020




      Case 3:20-cv-00060-MOC-DSC Document 23 Filed 04/24/20 Page 1 of 1
